Citation Nr: 1537261	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Lindsey Bailey, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 2000 to July 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  His record is now in the jurisdiction of the Cleveland, Ohio RO.  As is explained in greater detail below, he failed to appear for a videoconference hearing before the undersigned scheduled at his request.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability has been raised (in a December 2014 statement), but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As is noted above, the Veteran was scheduled for a videoconference hearing before the Board in August 2015, but failed to appear.  However, his attorney did appear and in a brief conference with the undersigned (off the record) presented what the undersigned found was good cause for his failure to appear.  The attorney went on to express that the primary focus of the argument that was to be presented at the hearing was that contemporaneous examinations were needed to assess the disabilities at issue, and that if the case could be remanded for that reason, they would waive the Veteran's right to a hearing in this matter.  As this remand accedes to those wishes, the Veteran's hearing request is deemed withdrawn.  

The Veteran seeks service connection for bilateral hearing loss and a respiratory disability, arguing that he has hearing loss from exposure to excessive levels of noise from heavy machinery in service, and that he had the onset of, and was treated for.  The record shows he was a motor vehicle operator in service, and it may reasonably be conceded that by virtue of such service occupation he was exposed to loud noises in service.  His service treatment records show he was seen for respiratory symptoms in April 2003 and received assessments of pneumonia and sinusitis/bronchitis.  When he was seen at a private facility in June 2005 a respiratory disability was not found.  As he served in Southwest Asia during the Persian Gulf Era, it is quite possible that such service involved environmental exposures that may be implicated in respiratory problems.  Service connection for bilateral hearing loss was denied on the basis that a November 2006 VA examination did not find a hearing loss disability.  Service connection for a respiratory disorder was denied based on a finding that a chronic such disability has not been shown postservice,.  He alleges he now has both disabilities.  [Notably, hearing loss and respiratory problems are disabilities of a nature generally capable of lay observation.]  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to identify all providers of evaluations and/or treatment he has received for hearing loss and a respiratory problems since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete copies of the records of the evaluations and treatment from all providers identified (i.e,, any records not currently associated with the Veteran's record).

2.  The AOJ should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the presence and etiology of a hearing loss disability.  The Veteran's VA record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record the examiner should provide responses to the following:

(a) Does the Veteran have a hearing loss disability (as defined in 38 C.F.R. § 3.385)?

(b) If so, please identify the likely etiology for the hearing loss disability, and specifically whether it is at least as likely as not (a 50% or better probability) that it is related to his service, to include as due to exposure to hazardous level noise therein.  

The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for a respiratory diseases examination of the Veteran to determine the nature and etiology of any current respiratory disability.  The Veteran's VA record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) and (and each) respiratory disability entity found.

(b) Please identify the likely etiology for each respiratory disability entity diagnosed, and specifically whether it is at least as likely as not (a 50 percent or better probability) that it is related to his service, to include as related to the respiratory complaints treated therein.  

The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ  should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

